UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2010 (Unaudited) Common Stocks98.2% Shares Value ($) Consumer Discretionary13.4% 99 Cents Only Stores 93,392 a 1,552,175 Aaron's 168,754 b 3,064,573 Advance Auto Parts 181,333 9,706,756 Aeropostale 194,114 a 5,518,661 American Eagle Outfitters 432,733 5,326,943 American Greetings, Cl. A 81,119 b 1,662,128 AnnTaylor Stores 120,874 a,b 2,120,130 Bally Technologies 114,924 a 3,712,045 Barnes & Noble 84,057 b 1,090,219 Bob Evans Farms 62,357 1,635,001 BorgWarner 241,573 a 10,595,392 Boyd Gaming 112,346 a,b 950,447 Brinker International 213,002 b 3,348,391 Burger King Holdings 191,205 3,304,022 Career Education 137,328 a,b 3,354,923 Cheesecake Factory 124,418 a,b 2,916,358 Chico's FAS 370,462 3,471,229 Chipotle Mexican Grill 65,213 a,b 9,645,003 Coldwater Creek 121,182 a,b 475,033 Collective Brands 132,613 a,b 2,124,460 Corinthian Colleges 180,600 a,b 1,643,460 Dick's Sporting Goods 186,040 a 4,894,712 Dollar Tree 263,733 a 11,688,647 DreamWorks Animation SKG, Cl. A 157,661 a 4,912,717 Dress Barn 124,043 a 3,063,862 Foot Locker 325,612 4,425,067 Fossil 99,405 a 3,936,438 Gentex 289,274 5,574,310 Guess? 121,088 4,322,842 Hanesbrands 198,590 a 4,974,680 Harte-Hanks 81,832 923,065 International Speedway, Cl. A 62,701 b 1,623,956 ITT Educational Services 60,117 a,b 4,853,847 J Crew Group 116,459 a 4,149,434 John Wiley & Sons, Cl. A 89,042 3,506,474 KB Home 152,123 b 1,731,160 Lamar Advertising, Cl. A 110,882 a,b 3,032,623 Life Time Fitness 85,753 a,b 3,117,979 LKQ 294,383 a,b 5,822,896 Matthews International, Cl. A 62,400 2,253,264 MDC Holdings 77,481 2,256,247 Mohawk Industries 116,948 a,b 5,722,266 NetFlix 85,510 a,b 8,769,051 NVR 12,752 a,b 7,989,128 Panera Bread, Cl. A 66,208 a 5,178,128 PetSmart 245,316 7,617,062 Phillips-Van Heusen 117,151 6,078,965 Regis 117,446 b 1,788,703 Rent-A-Center 135,419 b 2,977,864 Ryland Group 89,987 1,468,588 Saks 328,700 a,b 2,698,627 Scholastic 54,003 b 1,367,896 Scientific Games, Cl. A 137,164 a 1,452,567 Service Corporation International 528,497 4,502,794 Sotheby's 140,161 b 3,802,568 Strayer Education 28,829 b 6,901,663 Thor Industries 80,460 2,240,006 Timberland, Cl. A 89,444 a 1,576,003 Toll Brothers 292,222 a 5,072,974 Tractor Supply 75,048 5,216,586 Tupperware Brands 131,324 5,172,852 Under Armour, Cl. A 77,659 a,b 2,916,872 Warnaco Group 94,205 a 3,934,943 Wendy's/Arby's Group, Cl. A 695,322 3,031,604 Williams-Sonoma 221,097 b 5,905,501 WMS Industries 109,431 a 4,214,188 Consumer Staples3.9% Alberto-Culver 178,082 5,212,460 BJ's Wholesale Club 111,585 a 5,082,697 Church & Dwight 145,985 b 9,674,426 Corn Products International 156,315 5,211,542 Energizer Holdings 144,260 a 8,874,875 Flowers Foods 160,227 3,882,300 Green Mountain Coffee Roasters 218,397 a 6,724,444 Hansen Natural 146,826 a 6,150,541 Lancaster Colony 40,022 b 2,077,942 NBTY 131,516 a 7,087,397 Ralcorp Holdings 113,064 a 6,602,938 Ruddick 84,327 b 2,989,392 Smithfield Foods 304,773 a,b 4,343,015 Tootsie Roll Industries 55,285 b 1,394,841 Universal 50,422 b 2,236,216 Energy5.7% Arch Coal 335,563 7,949,487 Atwood Oceanics 116,744 a 3,175,437 Bill Barrett 79,586 a,b 2,815,753 Cimarex Energy 173,313 11,936,066 Comstock Resources 97,009 a,b 2,455,298 Exterran Holdings 129,903 a,b 3,464,513 Forest Oil 234,133 a 6,693,862 Frontier Oil 217,490 2,672,952 Helix Energy Solutions Group 188,625 a,b 1,771,189 Mariner Energy 211,774 a 5,059,281 Newfield Exploration 274,681 a 14,684,446 Oceaneering International 114,380 a 5,659,522 Overseas Shipholding Group 54,381 b 2,133,367 Patriot Coal 155,204 a,b 1,871,760 Patterson-UTI Energy 319,422 5,248,103 Plains Exploration & Production 290,377 a 6,548,001 Pride International 362,729 a 8,629,323 Quicksilver Resources 243,784 a,b 3,069,241 Southern Union 259,058 5,846,939 Superior Energy Services 163,313 a 3,721,903 Tidewater 107,641 b 4,411,128 Unit 84,065 a 3,438,259 Financial20.5% Affiliated Managers Group 91,872 a 6,507,294 Alexandria Real Estate Equities 92,224 b,c 6,506,403 AMB Property 347,545 c 8,674,723 American Financial Group 158,630 4,674,826 AmeriCredit 200,501 a 4,834,079 Apollo Investment 394,351 b 3,982,945 Arthur J. Gallagher & Co. 213,303 5,422,162 Associated Banc-Corp 359,434 b 4,884,708 Astoria Financial 170,698 b 2,260,042 BancorpSouth 150,983 b 2,213,411 Bank of Hawaii 99,922 4,977,115 BRE Properties 128,348 c 5,326,442 Brown & Brown 243,429 4,873,449 Camden Property Trust 136,094 b,c 6,194,999 Cathay General Bancorp 161,170 1,895,359 City National 90,177 b 5,110,331 Commerce Bancshares 151,987 5,950,291 Corporate Office Properties Trust 121,495 b,c 4,556,063 Cousins Properties 208,541 b,c 1,428,506 Cullen/Frost Bankers 124,019 b 6,847,089 Duke Realty 503,504 c 6,021,908 Eaton Vance 242,736 7,272,371 Equity One 71,086 b,c 1,211,305 Essex Property Trust 62,192 b,c 6,537,001 Everest Re Group 122,523 9,510,235 Federal Realty Investment Trust 126,581 b,c 9,897,368 Fidelity National Financial, Cl. A 479,922 7,088,448 First American Financial 215,621 3,180,410 First Niagara Financial Group 431,390 5,784,940 FirstMerit 222,591 b 4,387,269 Fulton Financial 408,910 3,725,170 Greenhill & Co. 44,172 3,005,905 Hanover Insurance Group 93,449 b 4,095,870 HCC Insurance Holdings 238,620 6,232,754 Highwoods Properties 147,216 c 4,609,333 Hospitality Properties Trust 256,950 c 5,254,628 International Bancshares 106,406 b 1,845,080 Jefferies Group 253,635 b 6,262,248 Jones Lang LaSalle 87,331 6,764,659 Liberty Property Trust 232,923 c 7,383,659 Macerich 268,203 c 11,117,014 Mack-Cali Realty 164,858 c 5,311,725 Mercury General 73,977 3,190,628 MSCI, Cl. A 240,224 a 7,752,028 Nationwide Health Properties 247,563 b,c 9,263,807 New York Community Bancorp 895,638 15,458,712 NewAlliance Bancshares 219,246 2,668,224 Old Republic International 501,320 6,271,513 Omega Healthcare Investors 191,886 b,c 4,217,654 PacWest Bancorp 60,956 b 1,275,809 Potlatch 82,430 b,c 3,054,856 Prosperity Bancshares 96,765 3,278,398 Protective Life 177,953 4,002,163 Raymond James Financial 206,534 b 5,510,327 Rayonier 165,054 c 8,059,587 Realty Income 217,455 b,c 6,978,131 Regency Centers 169,871 b,c 6,410,932 Reinsurance Group of America 150,762 7,233,561 SEI Investments 268,756 5,154,740 Senior Housing Properties Trust 265,186 c 5,979,944 SL Green Realty 160,834 c 9,688,640 StanCorp Financial Group 98,245 b 3,702,854 SVB Financial Group 85,268 a,b 3,682,725 Synovus Financial 1,615,807 b 4,233,414 TCF Financial 256,567 b 4,064,021 Transatlantic Holdings 134,075 6,410,126 Trustmark 116,693 b 2,567,246 UDR 334,899 b,c 7,069,718 Unitrin 102,713 2,854,394 Valley National Bancorp 334,654 b 4,855,830 W.R. Berkley 265,134 b 7,161,269 Waddell & Reed Financial, Cl. A 177,678 4,234,067 Washington Federal 233,882 4,069,547 Webster Financial 137,205 2,557,501 Weingarten Realty Investors 217,421 b,c 4,602,803 Westamerica Bancorporation 60,696 b 3,263,017 Wilmington Trust 182,823 b 1,853,825 Health Care11.1% Affymetrix 151,490 a,b 740,786 Beckman Coulter 144,351 6,615,606 Bio-Rad Laboratories, Cl. A 40,016 a 3,553,421 Charles River Laboratories International 137,054 a 4,259,638 Community Health Systems 196,081 a 6,358,907 Covance 132,576 a,b 5,138,646 Edwards Lifesciences 233,826 a,b 13,515,143 Endo Pharmaceuticals Holdings 244,104 a 5,860,937 Gen-Probe 102,119 a 4,592,291 Health Management Associates, Cl. A 519,896 a 3,722,455 Health Net 208,469 a 4,909,445 Henry Schein 188,949 a,b 9,917,933 Hill-Rom Holdings 130,745 4,319,815 Hologic 533,933 a 7,549,813 IDEXX Laboratories 119,935 a,b 7,044,982 Immucor 144,583 a 2,778,885 Kindred Healthcare 81,726 a 1,086,956 Kinetic Concepts 129,175 a,b 4,587,004 LifePoint Hospitals 114,042 a 3,525,038 Lincare Holdings 205,254 b 4,876,835 Masimo 107,367 2,478,030 Medicis Pharmaceutical, Cl. A 119,995 b 3,041,873 Mednax 97,063 a 4,576,520 Mettler-Toledo International 69,776 a,b 8,149,837 Omnicare 250,492 6,169,618 Owens & Minor 130,868 3,558,301 Perrigo 166,244 b 9,311,326 Pharmaceutical Product Development 246,746 5,986,058 Psychiatric Solutions 116,945 a 3,875,557 Resmed 156,780 a,b 10,298,878 STERIS 121,922 3,875,900 Techne 77,633 4,533,767 Teleflex 82,733 4,688,479 Thoratec 118,751 a,b 4,367,662 United Therapeutics 101,598 a 4,967,126 Universal Health Services, Cl. B 200,362 7,207,021 Valeant Pharmaceuticals International 130,214 a,b 7,333,652 VCA Antech 177,845 a,b 3,706,290 Vertex Pharmaceuticals 418,117 a 14,073,818 WellCare Health Plans 87,120 a,b 2,246,825 Industrial14.7% Acuity Brands 87,499 b 3,686,333 Aecom Technology 237,346 a 5,729,532 AGCO 192,523 a,b 6,692,099 AirTran Holdings 276,465 a,b 1,332,561 Alaska Air Group 73,476 a 3,790,627 Alexander & Baldwin 84,499 b 2,834,941 Alliant Techsystems 68,713 a,b 4,614,765 AMETEK 220,161 9,746,527 BE Aerospace 212,835 a,b 6,257,349 Brink's 98,467 2,156,427 Bucyrus International 167,077 10,395,531 Carlisle Cos. 125,222 4,217,477 Clean Harbors 47,057 a,b 2,972,120 Con-way 111,055 b 3,741,443 Copart 140,104 a 5,105,390 Corporate Executive Board 71,757 b 2,021,395 Corrections Corp. of America 235,586 a,b 4,610,418 Crane 97,336 3,459,321 Deluxe 107,865 2,219,862 Donaldson 159,531 b 7,572,937 FTI Consulting 96,631 a,b 3,415,906 Gardner Denver 106,242 5,393,906 GATX 94,917 2,682,354 Graco 124,967 3,945,208 Granite Construction 69,070 b 1,605,878 Harsco 167,092 3,869,851 Herman Miller 117,421 b 2,019,641 HNI 93,293 b 2,410,691 Hubbell, Cl. B 124,386 5,869,775 IDEX 168,620 5,424,505 JB Hunt Transport Services 182,880 6,490,411 JetBlue Airways 430,081 a,b 2,765,421 Joy Global 212,738 12,630,255 Kansas City Southern 209,766 a 7,698,412 KBR 331,414 7,417,045 Kennametal 169,729 4,648,877 Kirby 111,948 a 4,303,281 Korn/Ferry International 97,559 a,b 1,370,704 Landstar System 104,532 4,237,727 Lennox International 101,901 4,450,017 Lincoln Electric Holdings 88,741 4,900,278 Manpower 169,112 8,113,994 Mine Safety Appliances 62,027 b 1,553,776 MSC Industrial Direct, Cl. A 92,072 4,639,508 Navigant Consulting 102,327 a 1,006,898 Nordson 70,200 b 4,426,110 Oshkosh 186,491 a 6,411,561 Pentair 203,105 6,946,191 Regal-Beloit 79,561 4,839,696 Rollins 89,857 b 1,962,477 Shaw Group 174,108 a 5,578,420 SPX 103,755 6,179,648 Terex 225,470 a 4,450,778 Thomas & Betts 109,454 a 4,338,757 Timken 165,410 5,561,084 Towers Watson & Co., Cl. A 88,743 3,949,951 Trinity Industries 164,673 b 3,354,389 United Rentals 127,969 a 1,686,631 URS 173,531 a 7,008,917 Valmont Industries 41,501 2,948,646 Wabtec 99,080 b 4,419,959 Waste Connections 160,758 a 6,136,133 Werner Enterprises 90,324 b 2,080,162 Woodward Governor 118,019 b 3,568,895 Information Technology15.0% ACI Worldwide 69,665 a 1,351,501 Acxiom 162,966 a,b 2,499,898 ADC Telecommunications 203,894 a,b 2,595,571 ADTRAN 115,234 b 3,639,090 Advent Software 33,211 a,b 1,702,396 Alliance Data Systems 110,277 a,b 6,338,722 ANSYS 185,619 a 8,343,574 AOL 221,728 a 4,638,550 Arrow Electronics 249,627 a 6,188,253 Atmel 948,338 a 4,959,808 Avnet 313,501 a 7,884,550 Broadridge Financial Solutions 280,620 5,696,586 Cadence Design Systems 554,126 a 3,856,717 Ciena 190,668 a,b 2,495,844 CommScope 196,254 a 3,991,806 Convergys 253,610 a 2,832,824 CoreLogic 215,621 4,318,889 Cree 222,214 a 15,741,640 Diebold 137,927 b 3,947,471 Digital River 79,483 a 2,089,608 DST Systems 76,536 3,144,099 Equinix 92,878 a,b 8,685,022 F5 Networks 165,727 a,b 14,555,802 FactSet Research Systems 87,327 b 6,549,525 Fair Isaac 95,473 b 2,277,031 Fairchild Semiconductor International 261,760 a 2,376,781 Gartner 124,504 a,b 3,133,766 Global Payments 168,343 6,351,581 Hewitt Associates, Cl. A 171,491 a 8,420,208 Informatica 189,818 a,b 5,719,216 Ingram Micro, Cl. A 340,669 a 5,631,259 Integrated Device Technology 340,660 a,b 1,979,235 International Rectifier 147,157 a,b 2,873,976 Intersil, Cl. A 255,657 b 2,904,264 Itron 83,642 a 5,442,585 Jack Henry & Associates 175,760 4,464,304 Lam Research 261,891 a 11,049,181 Lender Processing Services 198,880 6,352,227 ManTech International, Cl. A 46,982 a 1,862,836 Mentor Graphics 220,426 a,b 2,120,498 MICROS Systems 165,844 a 5,933,898 National Instruments 117,932 3,762,031 NCR 331,062 a 4,535,549 NeuStar, Cl. A 153,462 a 3,564,922 Parametric Technology 243,715 a 4,372,247 Plantronics 100,256 3,004,672 Polycom 175,171 a,b 5,199,075 Quest Software 128,823 a,b 2,597,072 RF Micro Devices 552,560 a,b 2,304,175 Rovi 211,329 a 9,404,141 Semtech 126,822 a 2,204,166 Silicon Laboratories 95,537 a 3,826,257 Skyworks Solutions 356,067 a 6,241,855 Solera Holdings 145,443 5,523,925 SRA International, Cl. A 91,287 a 2,028,397 Synopsys 305,202 a 6,665,612 Tech Data 105,836 a 4,186,872 TIBCO Software 338,632 a 4,591,850 Trimble Navigation 249,281 a 7,072,102 ValueClick 170,900 a,b 1,871,355 Vishay Intertechnology 387,951 a 3,293,704 Vishay Precision Group 1 a 10 Zebra Technologies, Cl. A 122,209 a 3,353,415 Materials6.7% Albemarle 188,641 8,228,520 AptarGroup 141,256 6,083,896 Ashland 161,275 8,200,834 Cabot 135,899 4,009,021 Carpenter Technology 90,635 3,167,693 Commercial Metals 232,717 b 3,348,798 Cytec Industries 101,477 5,065,732 Greif, Cl. A 71,284 4,250,665 Intrepid Potash 84,841 a,b 2,053,152 Louisiana-Pacific 260,834 a,b 1,898,872 Lubrizol 141,367 13,216,401 Martin Marietta Materials 93,650 b 7,997,710 Minerals Technologies 39,543 2,062,958 NewMarket 24,198 2,593,784 Olin 162,622 3,301,227 Packaging Corp. of America 214,384 5,145,216 Reliance Steel & Aluminum 133,724 5,252,679 Rock-Tenn, Cl. A 80,390 4,278,356 RPM International 269,564 5,059,716 Scotts Miracle-Gro, Cl. A 94,172 b 4,543,799 Sensient Technologies 101,375 2,986,508 Silgan Holdings 110,435 3,138,563 Sonoco Products 208,809 b 6,828,054 Steel Dynamics 450,614 6,452,792 Temple-Inland 223,706 4,487,542 Valspar 207,234 6,509,220 Worthington Industries 125,194 1,794,030 Telecommunication Services.9% Cincinnati Bell 409,317 a 1,211,578 Syniverse Holdings 143,575 a 3,206,030 Telephone & Data Systems 191,856 6,548,045 TW Telecom 312,603 a 5,914,449 Utilities6.3% AGL Resources 161,472 6,135,936 Alliant Energy 228,518 7,897,582 Aqua America 283,580 b 5,526,974 Atmos Energy 193,699 5,617,271 Black Hills 79,953 b 2,552,100 Cleco 125,710 3,589,020 DPL 249,435 6,313,200 Dynegy 216,729 a,b 769,388 Energen 149,451 6,641,602 Great Plains Energy 281,718 5,054,021 Hawaiian Electric Industries 191,482 b 4,509,401 IDACORP 98,820 3,480,440 MDU Resources Group 388,006 7,663,119 National Fuel Gas 169,375 b 8,138,469 NSTAR 220,637 b 8,198,871 NV Energy 488,980 6,210,046 OGE Energy 200,452 7,945,917 PNM Resources 178,252 b 2,108,721 Questar 361,319 5,943,698 UGI 226,668 6,110,969 Vectren 168,747 b 4,179,863 Westar Energy 226,927 5,419,017 WGL Holdings 104,561 b 3,772,561 Total Common Stocks (cost $1,848,232,906) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 9/9/10 (cost $3,039,594) 3,040,000 d Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $27,719,000) 27,719,000 e Investment of Cash Collateral for Securities Loaned12.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $245,692,856) 245,692,856 e Total Investments (cost $2,124,684,356) 112.2% Liabilities, Less Cash and Receivables (12.2%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At July 31, 2010, the total market value of the fund's securities on loan is $239,633,680 and the total market value of the collateral held by the fund is $245,692,856. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At July 31, 2010, the aggregate cost of investment securities for income tax purposes was $2,124,684,356. Net unrealized appreciation on investments was $95,127,306 of which $352,425,492 related to appreciated investment securities and $257,298,186 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Financial 20.5 Information Technology 15.0 Industrial 14.7 Short-Term/Money Market Investments 14.0 Consumer Discretionary 13.4 Health Care 11.1 Materials 6.7 Utilities 6.3 Energy 5.7 Consumer Staples 3.9 Telecommunication Services .9  Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2010 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 458 34,753,040 September 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,943,360,247 - - Mutual Funds 273,411,856 - - U.S. Treasury - 3,039,559 - Other Financial Instruments: Futures++ 280,120 - - + See Statement of Investments for industry classification. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 24, 2010 By: /s/ James Windels James Windels Treasurer Date: September 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company
